McCabe, J.
This suit was brought by appellees for ■themselves and on behalf of many other persons, citizens of Indiana, similarly situated, who, it is alleged, are too numerous to be brought before the court, the *217object of which was to enjoin the listing and. valuing of life insurance policies for taxation, held by the appellees. The defendants filed an answer of general denial only, and the issues thus formed lyere tried by the court resulting in a finding for the plaintiffs, and upon such finding the court rendered judgment and decree perpetually enjoining the defendants from listing and causing to be listed for taxation paid-up life insurance policies and nonforfeitable and partly paid-up life insurance policies held by appellees, and by each and all of those for whom this suit is brought and prosecuted; the defendants’ motion for a new trial having been overruled. From this judgment the defendants have appealed, and assign for error that the complaint does not state facts sufficient to constitute a cause of action, and that the court erred in overruling the defendants’ motion for a new trial. The other defendants named in the complaint and included in the decree, in addition to the State Board of Tax Commissioners, are the auditor and assessor of Marion county, and the assessors of the several townships of said county. After stating that the appellees hold each a life insurance policy issued by the appellee The New York Life Insurance Co., a minute description of the terms and conditions of the policies so issued by said company is given. Among other things, it is alleged that the New York Life Insurance Company is a corporation organized under the laws of the State of' New York, and has been engaged in the life insurance business ever since its organization, and has been engaged for forty years in such business in Indiana. It is also averred that the State Board of Tax Commissioners have caused to be printed in the tax assesment lists to be used by the township assessors in the several townships of this State, under the schedule lists of personal property known as “Credits,” items *218Y and 8, to be answered by the taxpayers holding life insurance policies, as follows, to wit: “(Y) Number of paid-up life insurance policies and their value --“(8) Number of Non-forfeitable and partly paid up life insurance policies and their value —— It is alleged that the said board is threatening and is about to instruct all assessors in the State to assess and value for taxation all such policies, and is about to cause the same to be done, and about to cause criminal prosecutions to be instituted against all refusing to list and value such policies. If the complaint is sufficient, the evidence is also amply sufficient to support the finding; and, on the other hand, if the complaint does not state facts sufficient to constitute a cause of action, the evidence will not support the finding.
The cardinal question lying at the bottom of the whole controversy is whether life insurance policies are legally subject to taxation in this State. The extreme length to which the argument of that question has been extended has made it needlessly burdensome. It is conceded by the appellants that no insurance policies of any description have ever been taxed in this State heretofore. Section 3 of the tax law of 1891 provides that “all property within the jurisdiction of this State, not expressly exempted, shall be subject to taxation.” Section 8410, Burns’ R. S. 1894. In section 50 of that act, specifying what shall be embraced in the schedule, the last specification is “all other goods, chattels and personal property, not heretofore specifically mentioned, and their value, except property specifically exempt from taxation.” These provisions are relied on by the appellants’ counsel as including life insurance policies, if they are personal property.
The Attorney-General, on behalf of the State, says: *219“Our contention is that such policies are claims and demands in favor of the policy holder against the company issuing such policy, and form the basis of a right of action between them; that they are personal property. It is not necessary for us to cite authorities defining personal property, for the statutes of Indiana have done that, and the definition is in point in this contention.” And we are referred to section 1309, Burns’ R. S. 1894 (1285, R. S. 1881), containing this provision: “The phrase ‘personal property’ includes goods, chattels, evidences of debt, and things in action.” That definition of personal property, however,. by the express terms of the section, which is a section of the code of civil procedure, is made to apply only in the construction of that code. And appellants’ learned counsel further extend this line of argument by quoting from Hutson, Admr., v. Merrifield, Admr., 51 Ind., at p. 29, that: “A policy of insurance is a chose in action governed by the same princijdes applicable to other agreements involving pecuniary obligations.” There are many decisions by this court and other courts to the same effect. And hence it is argued that life insurance policies are personal property within the meaning of the tax law of 1891 and the constitution, and therefore the action of the State Board of Tax Commissioners was justified by law. It is admitted, however, that there is no statute authorizing the taxation of life insurance policies by name, and that they were added to the assessment sheets, and inserted in the schedule by the State Board of Tax Commissioners in manner and form as alleged in the complaint. The power of taxation is a sovereign power and belongs exclusively to the legislative department of the government. The power of the legislature over the subject of taxation admits no .limitation except where specially imposed *220by the constitution itself. Black on Constitutional Law (2nd ed.), 315; Cooley on Taxation, p. 4.
Appellants’ learned counsel also contend that section 1 of article 10 of the State constitution requires the taxing officers to assess for taxation life insurance policies, they being property within the meaning of the tax law and that provision of the constitution. It reads as follows: “The General Assembly shall provide, by law, for a uniform and equal rate of assessment and taxation; and shall prescribe such regulations as shall secure a just valuation for taxation of all property, both real and personal, excepting such only for municipal, educational, literary, scientific, religious or charitable purposes, as may be especially exempted by law.”
This constitutional provision does not confer the power of taxation, because that power being sovereign, it is inherent in the legislature. But the provision is rather a limitation upon the power to tax. It is, therefore, a legislative power to select the subjects for taxation, and this constitutional provision imposes the duty and limitation upon the legislature of providing by law regulations or methods for a just valuation of all property, both real and personal, for taxation. Where the legislature has not exercised this power, no other department of the State government can supply the omission; and where no such regulation has been prescribed by law as to any particular species of property, then such property cannot be thxed. This conclusion may rest either on the inference from such failure to prescribe such regulations that the legislature did not intend to select that particular species of property as a subject for taxation, or regardless of the'legislative intent the failure to prescribe such regulations leaves such property unselected as a subject for taxation. Riley *221v. Western Union Tel. Co., 47 Ind. 511; Senour v. Ruth, 140 Ind. 318; Hyland, Auditor, v. Brazil Block Coal Co., 128 Ind. 335. The statute must not only provide what property shall be taxed, but it must provide methods for the valuation of such property, and clothe some person, officer, or tribunal with power and authority to assess such valuation; and, if the statute contains no such provisions, it will be insufficient to subject such property to taxation. Riley v. Western Union Tel. Co., supra; Senour v. Ruth, supra. Accordingly it was held by this court in Pfaff v. Terre Haute, etc., R. R. Co., 108 Ind. 144, that real estate belonging to the right of way of the railroad, which had been omitted from the schedule by the State Board of Equalization, could not be placed upon the duplicate by the county auditor as omitted property, for the'reason that the statute conferred the power and authority exclusively on such board to value or assess said property for taxation; and that the act of the county auditor in assessing the same .was without authority of law, and void. And it is settled in this State that taxes cannot be imposed or collected except in the mode prescribed by law. State, ex rel., v. Illyes, 87 Ind. 405; Hamilton v. Amsden, 88 Ind. 304. But it is, in effect, contended by the learned counsel for appellants that life insurance policies being personal property the township assessors are clothed with power and authority to assess and value them for taxation by the statute. To this contention the appellees’ counsel interpose two' objections, namely: 1st. That assuming that such policies are personal property of such a nature as to fall within the literal terms of the tax law above quoted, yet that the legislature has provided no regulations for the valuation of such policies; and in the absence of such regulations the State Board of Tax Commissioners cannot, as appellees *222contend, usurp the functions of the legislature, and discharge the duties enjoined upon it by the constitution to “prescribe such regulations as shall secure a just valuation of all property.” 2nd. That the legislature did not intend to include life insurance policies in the language above quoted, “all property within this State” or the words “all other goods, chattels and personal property,” or in section 53, providing the form of the schedule, by the words “credits,” “demands and claims.”
As to the first objection to appellants’ contention, we note that the statute makes annuities and royalties subject to taxation, and provides a regulation for the valuation of them for taxation, thus: “In making the valuation, annuities and royalties shall be valued at their present cash value.” In the absence of this regulation annuities would only be taxable on the annual installments that were due and payable, and the bond itself would not be taxable. State v. Cornel, 31 N. J. L. 374.. There are many other regulations as to the method of valuation of certain classes of property. The difficulty arising out of the absence of any statutory regulation for the just valuation of such property as life insurance policies seems to have been keenly appreciated by the State Board of Tax Commissioners, and so they attempted to supply the omission by the following order: “Instructions to County Assessors. .Office of State Board of Tax Comm mi ssioners. Indianapolis, Ind., May 19th, 1897. The following tables, based upon the combined experience of actuary’s tables, have been prepared for your guidance in arriving at the taxable value of insurance policies. The tables are based upon policies for the sum of $1,000.00 — the computations being made at the universally recognized rate of four per cent. By reference to, and a careful study of the tables and the *223explanatory notes following, you will be enabled to, at least, closely approximate the taxable value of all policies you come in contact with. You are instructed that, in the opinion of this board, as well as the law department of the State, all the forms of insurance policies herein given are liable to assessment and taxation at their actual surrender cash value. You are instructed and urged to look closely after all holders of such policies, and see that they are returned for taxation. Vigilance on your part in this, as well as in other matters, will greatly increase the taxable values of the State, and will result in a more equitable distribution of the burdens of the government.” And then follows a long list of tables, with instructions and explanations, furnishing regulations for the valuation of life insurance policies, making quite a good sized pamphlet, and at the end it is signed by members of the State Board of Tax Commissioners. The act of 1872 providing for taxation generally, provided that “all real property within this State, and all personal property owned by persons residing in this State, whether it is in or out of this State, and personal property within this State * * * shall be subject to taxation.” By the 5th section of that act the terms “personal estate” and “personal property” are made to include, amongst other things, “all bonds or stocks, whether of bodies politic or corporate;” and “the shares of stock of incorporated companies and associations organized under the law of this State or the United States.” Acts 1872, p. 57. By the 4th subdivision of section 12 of that act, in relation to the valuation of personal property, provision is made for the valuation of the capital stock of all companies and associations then or thereafter created under the laws of this State, by the State Board of Equalization. Sections 84 and 85 *224of that act provided for the valuation whereby telegraph lines in this State used by any person, company, or corporation should be taxed. The capital stock and tangible property were to be reported to the Auditor of State, and under the regulations therein provided the State Board of Equalization was required to assess the capital stock “in manner hereinafter provided.” The State Board of Equalization assessed the capital stock of the Western Union Telegraph Company having telegraph lines in this State. That company sued to. enjoin the collection of the tax levied and assessed against its property, resulting in a judgment enjoining the treasurer against the collection of the tax, which judgment, on appeal to this court, was affirmed. Riley v. Western Union Tel. Co., supra. It appeared from the complaint in that case that the plaintiff was a foreign corporation, existing under the laws of New York, and not under the law of the State of Indiana. That its capital stock was about $40,000,000.00. That its property in this State was of the aggregate value of more than $150,000.00, and it had 8,628 miles of telegraph lines in this State, and that the State Board of Equalization, assuming that $800,000.00 was the fair proportion for the State of the capital stock of the company, ordered an assessment upon that amount, less the tangible property of the company in this State. It was there said by Worden, J., speaking for the court, that: “If the taxes were assessed without authority of law, there can be no doubt, so far as the law of Indiana is concerned, that an action will lie to enjoin their collection. * * * Can the capital stock of a telegraph company, organized and existing under the laws of another state, and not under any law of this State, and doing business here only on the principle of comity, be taxed to the corporation in this State under *225any existing law of the. State? The question is not one of power, but whether such power, assuming it to exist, has been exercised by the legislature. * * * But neither section 12 nor 85, nor, indeed, any other section of the statute * * * contains any provision in relation to the manner of assessing the stock of foreign corporations. * * * Thus there would seem to be no provision made for the manner of assessing the stock of foreign corporations; and this would seem to be a pretty strong reason for inferring that the legislature did not intend by sections 84 and 85 to assess the capital stock of foreign telegraph companies. * * * The language of section 84, taken by itself, is broad enough to Cover foreign as wrell as domestic telegraph companies; but as section 85, which authorizes the assessment, refers to some subsequent part of the statute for the manner of the assessment, and as there is no' provision whatever, in relation to the manner of assessing, by the board of equalization, the capital stock of foreign, but only domestic corporations, we are of opinion that the legislature did not intend by sections 84 and 85, to assess the capital stock of foreign, but only domestic telegraph companies.” There is much more ground for claiming that no manner, method, or regulation has been provided for assessing or valuing life insurance policies than that no such regulations had been provided for assessing the capital stock of foreign telegraph companies with lines and property in this State. And yet for the failure to prescribe such regulations in the tax law of 1872 for the assessment of the capital stock of foreign telegraph companies with lines and property in this State, the assessment of the State Board of Equalization was held void by this court in the case we have referred to. *226And under that statute millions of dollars worth of property of telegraph companies that might have been subjected to taxation by the State of Indiana by proper legislation escaped taxation from the enactment of the tax law of 1872 to the enactment of the law of March 6th, 1893, to provide for the taxation of property of telegraph, express, and sleeping car companies. Buskirk, C. J., concurred in the judgment in the case from which we have just quoted, in a separate opinion, in which he said: “I think the law of March 6, 1893, to provide for the taxation of the stock of the appellee, but failed to provide the necessary machinery to effectuate the purpose proposed. It is very manifest to me that the legislature had no right to impose a tax upon the entire stock of the company, and having failed to provide the proportionate part which should be subject to taxation in this State, the assessment made cannot be sustained.”
It is conceded by the appellees that the legislature may, in the exercise of its sovereign power, tax the citizen’s interest in a policy of life insurance ad valorem. What they contend for is that life insurance policies are of such a nature, and the interest of the person insured, or the beneficiary therein named, is so contingent, so dependent, not only upon the methods and plan of the insurer and his solvency, but upon complicated mathematical calculations to determine the net value of his interest in the reserve fund, that the ordinary methods of listing and valuing property, notes, accounts, shares of stock, and the like, are wholly inadequate to secure a just valuation thereof for taxation.. They say the action of the State Board of Tax Commmissioners in compiling and publishing tables to be used by township assessors in valuing the interest of holders or beneficiaries of life *227insurance policies affords proof that the methods or regulations for valuing property on the schedule by the taxpayer and township assessor are wholly inadequate to value life insurance policies, or the reserve fund value, or the surrender value thereof, for taxation. This contention we think must prevail. But this holding is strictly confined to the case now before us, and can have no application to ordinary personal property to value which no special regulations are necessary, because section 53 of the tax law provides that “The words ‘value/ ‘cash value/ ‘true value/ or ‘valuation/ whenever used in this act, shall be held to mean the usual selling price at the place where the property to which such term or terms are applied shall be at the time of assessment, being the price which could be obtained therefor at private sale, and not at forced or auction sale.” Section 8463, Burns’ R. S. 1894. There is no such thing as the usual selling or market price of paid up policies of life insurance, or partly paid up and non-forfeitable life insurance policies at the place where such policies shall be. And there is no such thing as a price paid ’for such policies at forced or auction sale thereof. There might be such a thing as the price which could be obtained for such policies at private sales. But the language we have quoted evidently refers to classes of property which could be exposed to forced and pnblic sales; and therefore it seems unreasonable to suppose that the language quoted was intended to include life insurance policies. But assuming that the statute means the cash value, and is broad enough to embrace life insurance policies, how is such value to be ascertained without some method or regulation prescribed by law whereby it can be so ascertained. That value depends upon so many conditions *228and contingencies, such as the financial condition and earnings of the company, a condition a knowledge of which is more than likely not within the reach of the taxing officer or the policy holder, the legal effect of the contract of insurance, and a system of complicated, scientific mathematical calculations, known only to special experts. Certainly if there is any property in all the wide world that calls for and absolutely requires some fixed method or regulation prescribed by law, other than that provided for ordinary and tangible property, by which to secure a just valuation thereof for taxation, none stands more in need of it than life insurance policies.
The second objection urged to appellants’ contention is of still greater force. It is that the legislature in the enactment of the present tax law, by the language we have quoted, did not intend to include life insurance policies as subjects of taxation. It may be conceded that it was a duty devolved on the legislature by the constitutional provision quoted to provide for the taxation of all property, both real and personal, except such only for municipal, educational, literary, scientific, religious, or charitable purposes as it might especially exempt by law. Cooley on Taxation (2nd. ed.), 326, says: “It is sometimes a serious question whether a constitutional provision is so far complete and specific in itself as to constitute a sufficient law without assistance from legislation. If it is, it must be considered mandatory and self-executing, and effect must be given to it accordingly. If it is not, it simply lays its mandate upon the legislature, and will fail if that body neglects to pass the necessary laws to carry out the will of the people expressed in it.” And the same author in his work on Constitutional Limitations (6th ed.), p. 98, says: “Sometimes the constitution in terms requires *229the legislature to enact laws on a particular subject; and here it is obvious that the requirement has only a moral force. The legislature ought to obey it, but the right intended to be given is only assured when the legislation is voluntarily fenacted. Illustrations may be found in constitutional provisions requiring the legislature to provide by law uniform and just rules for the assessment and collection of taxes. These lie dormant until the legislation is had. They do not displace the laws previously in force, though the purpose may be manifest to do away with it by the legislation required.”
According to these principles, and we think they are correct, the constitutional provision quoted is not self-executing, but requires appropriate legislation to carry it into effect. Neither is there any question of the constitutionality of the tax law for failure to carry out in full the constitutional mandate. If the present tax law includes in the words we have quoted life insurance policies as subjects for taxation, then every tax law that ever was enacted under the present constitution has likewise included them, and yet never before was it supposed that they were so included. Such laws have uniformly been construed and acted upon as if they were not intended to select such policies as subjects for taxation, nor has any attempt ever before been made by any of the officers charged with the duty of executing such laws in this State to assess and value for taxation such policies. 'This is' practically conceded by the learned counsel for the appellees. Black on the Interpretation of Laws, p. 221, says: “The executive and administrative officers of the government are bound to give effect to the laws which regulate their duties and define the sphere of their activities, and, in so doing, they must necessarily put their own construction *230' upon such acts. When the courts shall have interpreted the laws, these officers are of course bound to accept and abide by their decisions. But in advance of such judicial construction, they must interpret the statutes for themselves, and to the best of their own abilities. * * * But it is a rule, announced by the Supreme Court of the United States, at an early day, and which has since been followed in numerous cases both in the federal and state courts, that the contemporaneous construction of a statute by the officers who have been called upon to carry it into effect, made the basis of their constant and uniform practice for a long period of time, and generally acquiesced in, and not questioned by any suit brought, or any public or private action instituted, to test and settle the construction in the courts, is entitled to great respect, and if the statute is doubtful or ambiguous such practical construction ought to be accepted as in accordance with the true meaning of the law, unless there are very cogent and persuasive reasons for departing from it.” To the same effect is Cooley on Const. Limitations (6th ed.), 51-58. And this court, in Board, etc., v. Bunting, 111 Ind. 143, as to whether the board of commissioners had authority to build a jail and sheriff’s residence, and of the effect of practical construction, and appropriating the language of the supreme court of Illinois, said: “It has always been equal to positive law.” Bruce v. Schuyler, 4 Gilm. 221. And adopting the language of the Supreme Court of Massachusetts, said: “We cannot shake a principle which in practice has so long and so extensively prevailed.” Rogers v. Goodwin, 2 Mass. 475. It was held in that case that, though there was no statute authorizing the county board of commissioners to provide a sheriff’s residence, yet, as the statute made it the duty of the county board to pro*231vide and maintain a county jail, and enjoins on the sheriff the duty of keeping the jail, and inasmuch as it had always been the custom of boards of county commissioners to make suitable provision for the sheriff’s residence, that this custom had given a construction to the law which could not be disregarded, even if there was doubt as to the meaning of the statute. And in the Board, etc., v. Gwin, Sheriff, 136 Ind. 562, 22 L. R. A. 402, after stating that the statute requires the county commissioners to erect a court-house and jail and other public buildings, it is said: “But there is no provision, unless in a special act for the removal of county seats, requiring court-houses or other public buildings to be built at the county seat, yet the universal practice, without a single exception, has been that court-houses and other public buildings connected with the courts or the administration of justice have been erected at the county seat. The act of 1875, providing for the various duties of county boards in relation to the construction of court-houses and other public buildings of the county, makes no provision that court-houses are to be built at the county seat. And yet, in view of the long and uniform practical construction given to these statutes, amounting now to positive law, if the board of commissioners were to attempt to erect a court-house at the expense of the county, at any other place than the county seat, such attempt would be illegal and their acts in furtherance thereof would be void and liable to be enjoined.” Por a period of over forty years the several tax laws that have been in force in this State, all of them practically the same as the present one, as to the question of whether they embraced* life insurance policies as subjects for taxation have been uniformly acted upon and construed by the thousands of officers charged with the duty of executing them, *232and by the tens of thousands of taxpayers during that period, as if they did not embrace or include as subjects for taxation policies of life insurance. During all that time no taxing officer ever attempted to assess them for taxation, and no policy holder ever placed any such property on his schedule or list for taxation; and during all that time we had highly penal statutes in force against the failure to list any property subject to taxation; and during all that time each property owner was required by the several tax laws to take and subscribe an oath substantially that his schedule contained a ful.l list of all his personal property subject to taxation; and yet during all that time no taxpayer was ever prosecuted for perjury in failing to place upon his schedule a life insurance policy, though there were thousands of such policy holders among the taxpayers of Indiana. But we are referred by appellants’ learned counsel to the case of Vicksburg, etc., R. R. Co. v. Dennis, 116 U. S., at p. 670. That case is not of Controlling influence, because the question there was not whether the property, a railroad, had been subjected to taxation by the general taxing laws of Louisiana, but the question was whether the property had been' exempted from taxation by the provisions of another statute. And it is agreed by counsel on both sides that there is no question of exemption here, and we think they are correct in such agreement. Such a question can only arise on a statute exempting certain specified classes of property from taxation, which, without such special exemption, would fall within the general pur-' view of the taxing law as subject to taxation. It would be a misapplication of language to talk about exempting property from taxation that had not been subject to taxation. So that the force, and effect of practical construction in determining the meaning of *233a statute are in no way infringed upon by the case referred to by appellants’ counsel. Sutherland on Stat. Const., section 218, says: “When the intention can be collected from the statute, words may be modified, altered or supplied so as to obviate any repugnancy or inconsistency with such intention.” To the same effect is Endlich on Int. Statutes, section 365; Potter’s Dwarris on Statutes, 175-180.
In order to ascertain the intention of the legislature the court should look to the letter of the statute, to it as a whole, to the circumstances under which it was enacted, to the old law, if any, to the mischief to be remedied, to other statutes, to the rules of the common law, and to the condition of affairs when the statute was enacted. Humphries v. Davis, 100 Ind. 274, 50 Am. Rep. 788; Middleton v. Greeson, 106 Ind. 18; Wasson v. First National Bank, 107 Ind. 206; May v. Hoover, 112 Ind. 455; Parvin v. Wimberg, 130 Ind. 561, 15 L. R. A. 775. Sutherland on Stat. Const., section 311, says: “The contemporary and subsequent action of the legislature in reference to the subject-matter has been accepted as controlling evidence of the intention of a particular act.” Here for a period of over forty years numerous tax laws in effect as broad and comprehensive in the language employed as to the property embraced as the tax law of 1891, had been constantly acted upon and construed by both officers and property owners as not including life insurance policies as subjects for taxation. And the taxing officers and taxpayers of the several states of the Union had construed similar taxing laws in a similar way. Up to that time no attempt had been made, so far as we are advised, by any civilized government, either by legislation, executive, or administrative action to select and treat life insurance policies as property which ought to be taxed and *234subject them to taxation. These are the circumstances under which the legislature acted in passing the tax law of 1891. The presumption is that these historical facts were known to the legislature. Mode v. Beasley, 143 Ind. 306. Sutherland on Stat. Const., section 333, says: “It is presumed that the legislature is acquainted with the law; that it has knowledge of the state of it upon subjects upon which it legislates; that it is informed of previous legislation and the construction it has received.”
Therefore, the legislature, with knowledge that all the previous tax laws, practically the same as the tax law it passed in 1891, had been construed by all the officers charged with their execution, as well as by the people affected by them, as not including life insurance policies, it would be most unreasonable to suppose that the legislature, by the use of the words we have quoted from that act, intended to include such policies as subjects for taxation. In the light of all these facts, the intent .not so to include them seems apparent, because, as is said by Sutherland on Stat. Const., section 333, “if it were intended to exclude any known construction of a previous statute, the legal presumption is that its terms would be so changed as to effectuate that intention.” Nor do we mean by this that in order to subject property to taxation that it shall be specifically named in the statute. Far from it. Much the larger part of personal property is subjected to taxation by legislative action under the general designation of personal property. But we are dealing with the question of interpretation and legislative intent.
But there is still a stronger reason for the conclusion that the legislature did not intend to include life insurance policies by the tax law of 1891 as subjects for taxation, and that is the fact that the act provides *235no regulation for their valuation. In that and subsequent statutes the legislature has provided special regulations for the valuation of all those classes of property that are difficult to value, different from that provided for ordinary property, and many of them not as difficult as life insurance policies. For instance, the property of banks and bankers, foreign corporations, such as insurance companies, telegraph companies, telephone companies, express companies, sleeping car companies, railroads, and the like. Special regulations are provided by statute for valuing for taxation the several classes of property above mentioned. And the question arises why did the legislature provide no regulations for the valuation of life insurance policies if it intended to include them by the language we have quoted from the tax law of 1891? In Riley v. Western Union Tel. Co., supra, it is said: “Thus there would seem to be no provision
made for the manner of assessing the stock of foreign corporations, and this would seem to be a pretty strong reason for inferring that the legislature did not intend by sections 84 and 85 to assess the capital stock of foreign telegraph companies.”
We therefore conclude that'the legislature did not intend to make life insurance policies subjects of taxation, and failing to provide any regulations for, or manner of assessing or valuing such policies for taxation, if they do fall within the literal words of the tax law of 1891, we hold that the act of the State Board of Tax Commissioners, in providing regulations for, and ordering them to be assessed for taxation was without authority of law, and void. It follows that the complaint was sufficient, and the evidence supports the finding, and hence the circuit court did not err in overruling the motion for a new trial. The judgment is affirmed.